Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4-9,11-21,23-25,27 and 31-34 are rejected under 35 U.S.C. 102a2 as being anticipated by 3GPP TSG RAN WG1 Meeting #92-Bis R1-1805695 Sanya,China, April 16-20, 2018.
Claims 1 and 21:
Sony discloses an uplink-signal-based processing method, implemented by a network device, the method comprising: configuring for a terminal two aperiodic sounding reference signal (SRS) resource sets for antenna switching (See page 23, “Two aperiodic SRS resource sets could be configured for 1T4R antenna switching”), wherein, during configuring the two aperiodic SRS resource sets, the method further comprises at least one of: configuring the two aperiodic SRS resource sets with same values of higher layer parameter aperiodicSRS-ResourceTrigger (See page 47, “This means that there are 4 DCI codepoints for triggering SRS resource set(s)… the RRC parameter aperiodicSRS-Resource Trigger which corresponds to the 4 DCI codepoints….”); or configuring the two aperiodic SRS resource sets with different values of higher layer parameter slotoffset (See page 23, “Slot n+k which is used to transmit the first two resources is derived from the higher layer parameter slotoffset”).
(See page 22, NR supports aperiodic SRS antenna switching).

Claims 9 and 25:
Sony discloses an uplink-signal-based processing method, applied to a terminal, the method comprising:
performing antenna switching using two aperiodic sounding reference signal (SRS) resource sets configured by a network device (See page 23, “Two aperiodic SRS resource sets could be configured for 1T4R antenna switching”), wherein the two aperiodic SRS resource sets are configured with at least one of: two same values of higher layer parameter aperiodicSRS-ResourceTrigger (See page 47, “This means that there are 4 DCI codepoints for triggering SRS resource set(s)… the RRC parameter aperiodicSRS-Resource Trigger which corresponds to the 4 DCI codepoints….”); or two different values of higher layer parameter slotoffset (See page 23, “Slot n+k which is used to transmit the first two resources is derived from the higher layer parameter slotoffset”).
With regards to claim 25, a second communication interface and a second processor (See page 23, UE).

Claim 2:
Sony discloses that the two aperiodic SRS resource sets comprise a total of four SRS resources, the four SRS resources are transmitted in different orthogonal frequency division multiplexing (OFDM) symbols of two different slots, a SRS port of each SRS resource in the two aperiodic SRS resource sets being associated with a different antenna port of the terminal (See page 2, “two aperiodic SRS resource sets with total four SRS resources transmitted in different symbols of two different slots, each SRS resource consisting of a single SRS port,”).

Claims 4 and 31:
Sony discloses that the two aperiodic SRS resource sets are triggered by a piece of downlink control information (DCI) (See page 7, “Triggering of aperiodic SRS set(s) with DCI format…”. Also see page 29, “the UE receives a downlink DCI or an uplink DCI based activation command in slot n; whereas codepoint of the DCI may activate one or more SRS resource set(s)”).

Claims 5 and 32:
Sony discloses that the two aperiodic SRS resource sets are triggered by two pieces of DCI, respectively (See page 7, “Triggering of aperiodic SRS set(s) with DCI format 0_1 and 1_1”).

Claim 6:
Sony discloses during configuring the two aperiodic SRS resource sets, the method further comprises:
configuring each of the two aperiodic SRS resource sets with two SRS resources (See page 2, “each of the two SRS resource sets consists of two SRS resources”).

Claim 7:
Sony discloses during configuring the two aperiodic SRS resource sets, the method further comprises:
configuring one of the two aperiodic SRS resource sets with one SRS resource, and configuring the other of the two aperiodic SRS resource sets with three SRS resources (See page 2, “each of the two SRS resource sets consists of two SRS resources, or one SRS resource set consists of a single SRS resource and the other SRS resource set consists of three SRS resources”).

Claim 8:
Sony discloses when higher layer parameters Usage of both the two aperiodic SRS resource sets are set to be antenna switching, the two aperiodic SRS resource sets are used for four-port antenna switching (See page 1, “When UE antenna switching is enabled by the higher layer parameter SRS-SetUse set as ‘antenna switching’”. See page 2, “1TAR antenna switching for SRS transmission is supported by 2 aperiodic SRS resource sets two aperiodic SRS resource sets with total four SRS resources transmitted in different symbols of two different slots, each SRS resource consisting of a single SRS port,”).

Claim 11:
Sony discloses determining that triggered SRS resource sets are the two aperiodic SRS resource sets based on a piece of received downlink control information (DCI) (See page 7, “Triggering of aperiodic SRS set(s) with DCI format…”. Also see page 29, “the UE receives a downlink DCI or an uplink DCI based activation command in slot n; whereas codepoint of the DCI may activate one or more SRS resource set(s)”).

Claims 12 and 34:
Sony discloses determining that a triggered SRS resource set is one of the two aperiodic SRS resource sets based on one piece of DCI in two pieces of received DCI, and determining that another triggered SRS resource set is the other aperiodic SRS resource set in the two aperiodic SRS resource sets based on the other DCI in the two pieces of received DCI (See page 7, “Triggering of aperiodic SRS set(s) with DCI format 0_1 and 1_1”).

Claim 13:
Sony discloses when higher layer parameters Usage of the two aperiodic SRS resource sets are set to be antenna switching, determining that triggered aperiodic SRS resource sets are configured for four-port antenna switching (See page 1, “When UE antenna switching is enabled by the higher layer parameter SRS-SetUse set as ‘antenna switching’”. See page 2, “1TAR antenna switching for SRS transmission is supported by 2 aperiodic SRS resource sets two aperiodic SRS resource sets with total four SRS resources transmitted in different symbols of two different slots, each SRS resource consisting of a single SRS port,”).

Claim 23:
Sony discloses that the first processor is further configured to, through the first communication interface, configure each of the two aperiodic SRS resource sets with two SRS resources (See page 2, “each of the two SRS resource sets consists of two SRS resources, or one SRS resource set consists of a single SRS resource and the other SRS resource set consists of three SRS resources”).

Claim 24:
Sony discloses that the first processor is further configured to: through the first communication interface, configure one of the two aperiodic SRS resource sets with one SRS resource and configure the other of the two aperiodic SRS resource sets with three SRS resources (See page 2, “each of the two SRS resource sets consists of two SRS resources, or one SRS resource set consists of a single SRS resource and the other SRS resource set consists of three SRS resources”).

Claim 27:
Sony discloses that the second processor is further configured to: when higher layer parameters Usage of both the two aperiodic SRS resource sets are set to be antenna switching, determine that triggered aperiodic SRS resource sets are configured for four-port antenna switching (See page 1, “When UE antenna switching is enabled by the higher layer parameter SRS-SetUse set as ‘antenna switching’”. See page 2, “1TAR antenna switching for SRS transmission is supported by 2 aperiodic SRS resource sets two aperiodic SRS resource sets with total four SRS resources transmitted in different symbols of two different slots, each SRS resource consisting of a single SRS port,”). 

Claim 33:
Sony discloses that determine that triggered SRS resource sets are the two aperiodic SRS resource sets based on a piece of received downlink control information (DCI) (See page 7, “Triggering of aperiodic SRS set(s) with DCI format…”. Also see page 29, “the UE receives a downlink DCI or an uplink DCI based activation command in slot n; whereas codepoint of the DCI may activate one or more SRS resource set(s)”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liou US 2019/0349964 A1 discloses if aperiodic SRS resource is configured, the [CSI-RS information in the same slot TBD] UL channel measurement is indicated via DCI, where the association among aperiodic SRS triggering state, triggered SRS resource(s) srs-ResourceSetId, NZP-CSI-RS-ResourceId, csi-RS are higher layer configured by AperiodicSRS-ResourceTrigger in SRS-Config. Zhang et al. US 2019/0174466 A1 discloses if aperiodic SRS resource set is configured, the associated NZP-CSI-RS is indicated via SRS request field in DCI format 0_1 and 1_1, where AperiodicSRS-ResourceTrigger indicates the association between aperiodic SRS triggering state and SRS resource sets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472